Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 1 of 32 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


 DE’JOURE MERCER                                       Case No. 1:21-cv-1713

             Plaintiff,
 v.                                                    Judge ______________

 NFL ENTERPRISES LLC, a Delaware
 limited liability company,

              Defendant.



                                         COMPLAINT

Demand for Jury Trial: Pursuant to S.D. Ind. L.R. 38-1 and Fed. R. Civ. P. 38(b), Plaintiff
                 hereby demands trial by jury on all issues so triable.

       COMES NOW Plaintiff, De’Joure Mercer (“Mercer” or “Plaintiff”), by and through

undersigned counsel, and for his Complaint against Defendant NFL Enterprises LLC (sometimes

referred to herein as “NFLE” or “Defendant”) states as follows:

                                 NATURE OF THE ACTION

       1.      This is a libel action arising out of four (4) online publications created and

published by the NFLE.1 The NFLE’s Publications accuse Mercer, a police officer employed by

the Indianapolis Metropolitan Police Department (the “Metro Police” or “IMPD”), of committing

“police misconduct” in connection with the death of Dreasjon “Sean” Reed (“Reed”), which

occurred on May 6, 2020 (the “May 6 Encounter”).

       2.      The truth of the matter is that Mercer committed no misconduct during the May 6

Encounter and was publicly cleared of all alleged wrongdoing. Despite a highly-publicized

investigation and other information that clearly exculpated Mercer of all wrongdoing, all of which

       1
        These publications are sometimes collectively referred to herein as the “Publications” or
the “NFLE’s Publications.”
                                          Page 1 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 2 of 32 PageID #: 2




was publicly available and was in fact possessed by and known to one of the National Football

League’s2 teams, the Indianapolis Colts, the NFLE published several online statements accusing

Mercer of police misconduct. As detailed below, the NFLE published its false statements of fact

negligently and with a reckless disregard of the truth; the NFLE’s statements are defamatory per

se and have caused Mercer to suffer severe emotional and reputational injury in his personal and

professional capacities.

                           PARTIES, JURISDICTION, AND VENUE

       3.      The foregoing allegations are hereby incorporated by reference as if fully restated

and realleged herein.3

A.     DE’JOURE MERCER

       4.      Mercer was born and raised in greater Indianapolis. Mercer began working as a

police officer for the IMPD in 2015 and has worked there for approximately six (6) years. At all

times relevant to this Complaint, Mercer was and has been a police officer for the IMPD serving

the Indianapolis community.

       5.      In 2019 and 2020, Mercer won several awards for his outstanding police work. In

2019, Mercer was recognized as the Northwest District’s “Officer of the Year” at the IMPD

Employee Recognition Banquet, a notable achievement. In 2020, just days before the May 6

Encounter, Mercer was awarded the Northwest District’s prestigious “Officer of the Year” by the

Indianapolis Fire Department, IMPD, and the Marion County Sheriff’s Office, as part of their joint

annual community recognition awards. A photograph taken at the 2020 awards ceremony,

reprinted here for convenience, illustrates that Mercer (third from the left, holding the framed



       2
          The National Football League is sometimes abbreviated herein as the “NFL.”
       3
          Pursuant to this paragraph, throughout this Complaint, each new heading and subheading
is hereby deemed to incorporate by reference all of the previously-alleged paragraphs as if fully
restated therein.
                                          Page 2 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 3 of 32 PageID #: 3




award) is and was, at all times, a highly-respected police officer by his peers and the high-ranking

officers of the IMPD:




       6.      Mercer, throughout his career as a police officer, never committed any police

misconduct or violated any protocol. At all times relevant to this Complaint, Mercer possessed an

exceptional reputation in the Indianapolis community and was regarded as an upstanding citizen

and police officer.

       7.      Mercer values privacy and, prior to the May 6 Encounter and the NFLE’s

Publications, had no notoriety in the community of any kind.

B.     NFL ENTERPRISES LLC

       8.      The National Football League is one of the world’s largest professional sports

leagues measured by viewership and revenue.

       9.      The National Football League created NFL Enterprises LLC to oversee, operate,

and control the National Football League’s digital media accounts and endeavors.




                                           Page 3 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 4 of 32 PageID #: 4




       10.    NFL Enterprises LLC is a limited liability company formed under the laws of the

State of Delaware. NFL Enterprises LLC may be served by delivering a copy of the summons and

Complaint to its registered agent, The Corporation Trust Company, 1209 Orange Street,

Wilmington, Delaware 19801.

       11.    NFL Enterprises LLC is the entity that operates the National Football League’s

official website (www.NFL.com) (sometimes referred to herein as the “Website”). See NFL.com

Terms and Conditions, https://www.nfl.com/legal/terms (last visited May 6, 2021).

       12.    NFL Enterprises LLC operates the National Football League’s official Twitter page

and Facebook page. The NFL’s official Twitter page can be accessed at https://twitter.com/NFL

(last visited May 10, 2021) (sometimes referred to herein as the “Twitter Page”). 4 The NFL’s

official Facebook page can be accessed at https://www.facebook.com/NFL (last visited May 10,

2021) (sometimes referred to herein as the “Facebook Page”).

       13.    The sole member of NFL Enterprises LLC is NFL Ventures L.P., a Delaware

limited partnership. The sole general partner of NFL Ventures L.P. is NFL Ventures, Inc., a

Delaware corporation.

       14.    NFL Ventures, Inc., a corporation, as set forth in 28 U.S.C. § 1332(c), is a citizen

of both Delaware and New York, having been organized under the laws of the State of Delaware

and having its principal place of business located at 345 Park Avenue, New York, New York

10154. Therefore, NFL Enterprises LLC is a citizen of both Delaware and New York.

       15.    Within the last decade, the National Football League, largely in the wake of the

National Anthem controversy sparked by Colin Kaepernick in the summer and fall of 2016 (the




       4
       URLs, when used herein, shall be deemed to incorporate by reference the contents of the
webpage accessible through the URL.
                                         Page 4 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 5 of 32 PageID #: 5




“National Anthem Controversy”), has actively and purposefully extended its sphere of influence

beyond professional football by affirmatively backing and announcing its support for certain socio-

political agendas and viewpoints.

           16.   Accordingly, the National Football League, by and through NFLE, has created and

sponsored social justice campaigns. One such campaign, the NFLE’s “Inspire Change” campaign,

is a focal point of this lawsuit.5

           17.   Social responsibility campaigns (such as the “Inspire Change” campaign at issue in

this lawsuit) boost a company’s brand image and positively influence profits and the value of the

company’s trademarks.6 Corporate social responsibility campaigns build brand equity by building

brand awareness, enhancing brand image, establishing brand credibility, evoking brand feelings,

creating a sense of brand community, and eliciting brand engagement.7 In this way, the NFLE’s

“Inspire Change” campaign and the publications at issue in this lawsuit were published, in part,

for the purpose of enhancing the NFL’s tangible and intangible monetary value.

C.         DREASJON “SEAN” REED
           18.   Although not a party to this lawsuit, Reed and his character traits are at issue.

Reed’s character for violence, which was known in the community at the time of the NFLE’s




       5
          The Inspire Change campaign was launched in January of 2019. See NFL.com, Overview–
Inspire Change, https://www.nfl.com/causes/inspire-change/overview (last visited May 10, 2021).
The publications at issue in this lawsuit, however, were published over one year later. The NFL
describes its “Inspire Change” campaign as a “NFL Social Justice Initiative.” Id. (via Google
Search Results). The NFL ran an “Inspire Change” advertisement during the Super Bowl. See
NFL.com, Inspire Change, Super Bowl LV Commercial, https://www.nfl.com/causes/inspire-
change/ (last visited May 10, 2021).
       6
           Timothy Creel, How Corporate Social Responsibility Influences Brand Equity,
Management Accounting Quarterly, Summer 2012, Vol. 13, No. 4, available at
https://www.imanet.org/-/media/5ab6966eedf6461ab37ff8b8f2fb6eba.ash (last visited March 9,
2021).
         7
           Id.
                                            Page 5 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 6 of 32 PageID #: 6




Publications, is probative of the NFLE’s negligence and reckless disregard of the truth as detailed

later in this Complaint.

       19.     At the time of the May 6 Encounter, Reed was 21 years old.

       20.     Prior to the May 6 Encounter, Reed stole a handgun from a pawn shop in Texas.

Reed published pictures of himself posing with the stolen handgun on social media.

       21.     Prior to the May 6 Encounter and the NFLE’s Publications, Reed livestreamed

himself committing a “drive-by” shooting, firing the stolen handgun blindly into buildings as he

drove past. The Indiana State Police confirmed this fact.8 A copy of this shocking Facebook Live

video, which was uploaded by Reed to his personal Facebook page in February of 2020, can be

viewed at: https://www.youtube.com/watch?v=sRFmmwuoMD8 (last visited May 12, 2021).

       22.     Reed also livestreamed the May 6 Encounter on Facebook. The stolen handgun is

visible in the livestream. The Indiana State Police, during its investigation of the May 6 Encounter

as alleged below, reviewed Reed’s livestream video in detail. A copy of the livestream can be

viewed at: https://www.youtube.com/watch?v=Omdad_yiKE8&t=2s (last visited May 12, 2021).

       23.     In the livestream video of the May 6 Encounter, at approximately 9:15, while he is

being followed by Metro Police, Reed is heard saying: “I’m gonna start shooting.”

       24.     At the time of his death, Reed had three outstanding warrants, including one for

felony intimidation and two arising from his theft of the handgun that he used to shoot at Mercer

during the May 6 Encounter.9




       8
          Vic Ryckaert, ISP Says Dreasjon Reed Was Involved in Previous Drive-Bys, But Provides
Few Details, IndyStar.com (Nov. 20, 2020), https://www.indystar.com/story/news/crime
/2020/11/20/dreasjon-reed-involved-drive-bys-isp-says-but-few-details/6246662002/.
        9
          Crystal Hill, Family Statements, Previous Police Interactions Suggest Dreasjon Reed’s
Story          is        Complex,          IndyStar.com          (May         13,        2020),
https://www.youtube.com/watch?v=Omdad_yiKE8&t=2s.
                                           Page 6 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 7 of 32 PageID #: 7




        25.    If the NFLE had conducted a simple Google search on Reed, the NFLE would have

learned the above information.

D.      JURISDICTION AND VENUE
        26.    Mercer is a citizen of the State of Indiana. Mercer resides and is domiciled in the

State of Indiana.

        27.    NFL Enterprises LLC is a citizen of the State of Delaware and the State of New

York. NFL Enterprises LLC is wholly owned by NFL Ventures, Inc., a Delaware corporation.

        28.    There exists complete diversity of citizenship between Mercer and NFL Enterprises

LLC.

        29.    The amount in controversy greatly exceeds Seventy-Five Thousand Dollars

($75,000.00), exclusive of interests, costs, and attorneys’ fees.

        30.    This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1332.

        31.    This Court has personal jurisdiction over NFL Enterprises LLC pursuant to

Indiana’s Long Arm Statute, Ind. R. Trial P. 4.4(A) and the United States Constitution because:

               a. NFL Enterprises LLC does business in this District by and through the National

                    Football League and one of its member teams, the Indianapolis Colts;

               b. NFL Enterprises LLC derives substantial revenue from its contacts within this

                    District, including deriving revenue from the Indianapolis Colts. Colts, Inc.

                    d/b/a Indianapolis Colts has its principal place of business at 7001 West 56th

                    Street, Indianapolis, Indiana 46254;

               c. NFL Enterprises LLC caused tortious injury to be suffered by Mercer in this

                    District;



                                            Page 7 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 8 of 32 PageID #: 8




                d. NFL Enterprises LLC conducts and operates digital media promoting the

                    Indianapolis Colts, an NFL franchise within this District;

                e. NFL Enterprises LLC, upon information and belief, designed the website

                    template that is used by the Indianapolis Colts in Indiana; and

                f. NFL Enterprises LLC’s Publications targeted the State of Indiana by falsely

                    accusing an IMPD officer of misconduct.

          32.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the NFLE

is subject to personal jurisdiction in this District and/or a substantial part of the events giving rise

to this claim occurred in this District, including but not limited to publication and injury.

                            DETAILED FACTUAL BACKGROUND
          33.   The foregoing allegations are hereby incorporated by reference as if fully realleged

herein.

          34.   For a succinct timeline of the facts of this case, see the attached Exhibit A, which

is hereby incorporated by reference.

E.        THE MAY 6 ENCOUNTER
          35.   On May 6, 2020, Mercer risked his life to protect his community when he engaged

in a pursuit of Reed, who was seen driving recklessly at dangerous speeds in northwest

Indianapolis on the same day. The critical facts of the May 6 Encounter, as detailed by the later-

produced Indiana State Police (“ISP”) investigation (the “ISP Investigation”), are as follows:

          36.   Around 6:00 PM on May 6, 2020, Metro Police Deputy Chief Kendale Adams

(“Adams”) saw a gray Toyota Corolla operated by Reed driving recklessly on I-65 near 30th Street

in Indianapolis. Adams stated that Reed almost struck other vehicles while he was exiting the

interstate.



                                             Page 8 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 9 of 32 PageID #: 9




       37.     Adams attempted to stop Reed, but Reed refused to pull over. A high-speed car

chase followed.

       38.     Several other Metro Police officers, including Mercer, joined the pursuit, but by

6:10 PM, a Metro Police sergeant ordered that the high-speed chase be terminated because of the

speed at which Reed was driving.

       39.     Pursuant to Metro Police protocol, the termination of a chase simply means that

officers turn off their lights and sirens and cease attempting to get the suspect vehicle to stop (in

hopes that the suspect will slow down). Even if a chase is a terminated, Metro Police protocol

allows an officer to continue monitoring the suspect.

       40.     In accordance with this protocol, Mercer continued monitoring Reed. Minutes later,

Mercer watched Reed drive eastbound on 62nd Street and park at a local business. Reed left his

car, and Mercer began chasing Reed on foot.

       41.     Mercer caught up to Reed at the intersection of West 62nd Street and Michigan

Road. Reed, while running, began sticking his hands in his waistband. After shouting several

verbal warnings and demands at Reed, Mercer fired his taser at Reed, and Reed fell to the ground.

       42.     As he was falling to the ground, Reed pulled his handgun from his waistband and

fired two rounds at Mercer. In self-defense, and in protection of his own life and that of the public,

Mercer returned fire. Mercer fired several rounds at Reed, killing him.

       43.     Mercer’s use of force was fully justified under Indiana law, including Ind. Code

§§35-41-3-2(c) and 35-41-3-3(b).

       44.     Pursuant to Metro Police protocol, Mercer immediately called for paramedics for

Reed after Reed was shot.




                                            Page 9 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 10 of 32 PageID #: 10




       45.     At no point during the May 6 Encounter did Mercer violate protocol, commit any

police misconduct, intentionally murder Reed or commit any other crimes.

F.     A DETAILED INVESTIGATION AND UNEQUIVOCAL EXCULPATION
       46.     The May 6 Encounter sparked multiple protests in Reed’s honor, despite the fact

that Mercer was justified in his use of force and committed no misconduct. Some of these protests

even caused the Mayor of Indianapolis to issue and extend curfew orders.10

       47.     In the wake of those protests and because of well-publicized episodes of police

misconduct across the United States, certain members of the public seized the opportunity to

accuse Mercer of racist police misconduct by intentionally murdering Reed, despite the fact that

Mercer did nothing wrong and was protecting himself and his community.

       48.     As a result of the consequent public outcry, on or about June 4, 2020, the state

appointed a special prosecutor, Rosemary Khoury, a Black woman, to impartially investigate the

case and pursue any available charges against Mercer. Ms. Khoury asked the ISP to independently

investigate the May 6 Encounter.

       49.     The ISP spent hundreds of hours reviewing available video, ballistics reports, and

other evidence in connection with the May 6 Encounter.

       50.     On or about November 10, 2020, a grand jury found that there was insufficient

evidence to indict Mercer for homicide or any other crime arising out of the death of Reed.

       51.     On or about November 10, 2020, the ISP held a press conference explaining in

detail the findings of its investigation and stating that Mercer’s use of force against Reed was

justified under Indiana law. A video of this press conference was available and remains available



       10
         Dwight Adams, Indianapolis Extends Curfew Over Tuesday Night, IndyStar.com (June
2, 2021), https://www.indystar.com/story/news/local/marion-county/2020/06/02/indianapolis-
curfew-extended-overnight-tuesday/3123847001/.
                                         Page 10 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 11 of 32 PageID #: 11




online         and       can      be         viewed       at      the     following     Facebook     link:

https://www.facebook.com/watch/?v=361829335144794 (last visited May 11, 2021).

         52.         During the press conference, Ms. Khoury stated that the grand jury did not find

sufficient “evidence to indict or accuse” Mercer of wrongdoing. She continued: “I hope that

anyone who was a part of this entire process can look at this and feel comfortable that the

investigation was done in an impartial manner. Because that is what my team and I did over the

past five months.” She also stated that she is the “mother of two black boys” and expressed

empathy for Mercer, stating that the May 6 Encounter “had to be a difficult position to be in.” This

information was publicly available. A video of Ms. Khoury’s statement is still available online

and      can    be     viewed    at    the    following        Facebook   link:   https://www.facebook.com

/watch/live/?v=1782183345266051&ref=watch_permalink (last visited May 11, 2021).

         53.         Ms. Khoury’s statement, the results of the ISP investigation, and the grand jury’s

refusal to indict were highly-publicized and were republished by many news organizations who

were covering the story surrounding the May 6 Encounter.11 All of these publications were publicly

available in print, on television programs, and on the internet. The NFLE, however, never

republished or acknowledged the information exculpating Mercer and continued to assert—and

even republish and affirm—its accusation that Mercer committed actions amounting to “police

misconduct.”



         11
          E.g., Rick Callahan, No Charges Against Indianapolis Officer in Fatal Shooting,
Associated Press (Nov. 10, 2020), https://apnews.com/article/us-news-shootings-police-
indianapolis-indiana-58239f9ce3d11bb152a36802d81eb48e; Elizabeth DePompei, Grand Jury:
No Charges for IMPD Officer Who Fatally Shot Dreasjon Reed, IndyStar.com (Nov. 10, 2020),
https://www.indystar.com/story/news/crime/2020/11/10/indianapolis-police-shooting-dreasjon-
reed-grand-jury-verdict/5885006002/; Vanessa Romo, Indianapolis Grand Jury Declines to Indict
Officer      Who      Killed     Dreasjon     Reed,      NPR       (Nov.      10,       2020),
https://www.npr.org/2020/11/10/933684216/indianapolis-grand-jury-declines-to-indict-officer-
who-killed-dreasjon-reed.
                                                 Page 11 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 12 of 32 PageID #: 12




       54.     Pursuant to IMPD protocol for any officer-involved shooting, after the ISP

Investigation had been completed, the IMPD’s Firearms Review Board (the “Board”) conducted

an investigation and found the discharge of Mercer’s weapon during the May 6 Encounter to be in

compliance with Metro Police General Order 1.3 pertaining to Use of Force. IMPD Chief Randal

Taylor (“Chief Taylor”) wrote a letter to Mercer confirming the Board’s findings. A true and

correct copy of that letter is attached hereto as Exhibit B. In other words, the IMPD itself found

that Mercer committed no misconduct.

G.     THE NFL’S FALSE AND DEFAMATORY PUBLICATIONS

       55.     The NFLE published via the Website, Twitter Page, and Facebook Page no less

than four (4) publications accusing Mercer of committing occupational misconduct.

       The Say Their Stories Video12

       56.     On or about September 11, 2020, the NFLE published the “Say Their Stories”

Video on the Website.13 The Video is still available online and can be accessed at:

https://www.nfl.com/videos/say-their-stories-narrated-by-keith-david (last visited May 12, 2021).

The Video is hereby incorporated by reference into this Complaint.

       57.     The Video was created as part of the NFLE’s “Inspire Change” campaign.

       58.     Upon information and belief, the Video was distributed by the NFLE on at least

one television broadcast.

       59.     The Video is narrated by actor Keith David and is nearly three (3) minutes long.

The Video incorporates David’s narration over a series of videos and photos of individuals who



       12
          The Say Their Stories Video is sometimes referred to herein as the “Video.”
       13
          The Internet Archive (a.k.a. the Wayback Machine) reflects that the web page hosting
the Say Their Stories video went live on or about September 11, 2020. See
https://web.archive.org/web/20200601000000*/https://www.nfl.com/videos/say-their-stories-
narrated-by-keith-david (last visited May 12, 2021).
                                          Page 12 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 13 of 32 PageID #: 13




were allegedly victims of social injustice. The Video heavily references and focuses on George

Floyd.14

       60.     At approximately the one-minute mark (1:00) in the Video, the NFLE states:

“Throughout the 2020 season, the NFL will honor victims of social injustice by wearing those

victims’ names on their hats and on their helmets. And most importantly, telling their stories.”

       61.      At approximately 1 minute and 37 seconds into the Video, the NFLE states that

the Inspire Change: Say Their Stories campaign is “a mission to go beyond [the victims’] names,

to dig deeper, to reveal who they really were, and why they are no longer with us.” At the

conclusion of that sentence, the NFLE published a picture of Reed.

       62.     The Video gives rise to the inference, implication, and imputation that Mercer

committed occupational misconduct and even criminal acts during the May 6 Encounter with

Reed, similar to that which were inflicted upon George Floyd. This inference, implication, and

imputation is false because Mercer committed no such acts. Similarly, the Video accuses Mercer

of committing acts amounting to “social injustice,” which is unequivocally and demonstrably false.

       The Website Publication

       63.     On or about September 19, 2020, the NFLE published its Website Publication.15

The   Website     Publication   is   still    available      online   and   can   be   accessed    at:



       14
           The story of George Floyd is well-known. Just weeks after the May 6 Encounter, George
Floyd was killed in police custody after a Minneapolis police officer kneeled for more than nine
minutes on Floyd’s neck. That police officer, Derek Chauvin, was subsequently tried and
convicted         for       Floyd’s      murder.      See       Eric       Levenson,       Derek
Chauvin Found Guilty of All Three Charges for Killing George Floyd,
(April 21, 2021), https://www.cnn.com/2021/04/20/us/derek-chauvin-trial-george-floyd-
deliberations/index.html.
        15
           The Internet Archive (a.k.a. the Wayback Machine) reflects that the relevant web page
on     the     Website      went    live   on    or   about    September      19,   2020.    See
https://web.archive.org/web/20200701000000*/https://www.nfl.com/photos/inspire-change-say-
their-stories (last visited May 10, 2021).
                                             Page 13 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 14 of 32 PageID #: 14




https://www.nfl.com/photos/inspire-change-say-their-stories (last visited May 10, 2021). A true

and correct copy of the Website Publication is attached hereto as Exhibit C.

       64.     The Website Publication was created as part of the NFLE’s “Inspire Change”

campaign. The Website Publication was titled, “Inspire Change: Say Their Stories.”

       65.     At the top of the Website Publication, in the first sentence of text, the NFLE

published the following false and defamatory statement:

               “NFL players are wearing helmet decals to honor victims of
               systemic racism, victims of police misconduct, and social justice
               heroes. Read on to learn more.”

       66.     The Website Publication continues, on the same page, by publishing,

alphabetically, the photographs and names of eighty-seven (87) individuals. The list includes

names such as Emmett Till and George Floyd. As well, at number 33, the list includes the name

of Reed as depicted in the below screenshot:




       67.     In the text immediately below the image of Reed, the NFLE provides Reed’s date

of death was May 6, 2020 and republishes a statement from Reed’s mother. When the same text is

clicked, the NFLE takes the reader to another page, incorporated by reference into the Website

                                         Page 14 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 15 of 32 PageID #: 15




Publication, which lists the names of the NFL players who purportedly wore or are wearing helmet

decals in support of the 87 individuals.16 Under Reed’s name, the NFLE indicates that only one

player, Matthew Adams (Indianapolis Colts), chose to wear a decal honoring Reed. At least one

news source indicated, however, that Matthew Adams actually did not wear a decal honoring

Reed.17

          68.   The Website Publication is false because Mercer did not commit “police

misconduct” or any action amounting to “police misconduct,” as previously alleged.

          The Twitter Publication (the “Tweet”)

          69.   On or about December 16, 2020, the NFLE published a Tweet on the Twitter Page.

The Tweet is still available online and can be accessed at: https://twitter.com/nfl/

status/1339246439063416833?lang=en (last visited May 10, 2021). A true and correct copy of the

Tweet (with comments redacted) is attached hereto as Exhibit D. A screenshot of the Tweet is

reprinted below for convenience:




          16
             This web page is still available online and can be accessed at:
https://www.nfl.com/news/say-their-stories-players-and-coaches-list (last visited May 10, 2021).
        17
           See WTHR.com Staff, Colts Player Will Not Honor Dreasjon Reed with Helmet Decal,
Wore ‘Stop Hate’ Instead, WTHR.com (ABC Dallas Channel 8) (Sep. 12, 2020 [Updated Dec. 17,
2020]), https://www.wfaa.com/article/sports/nfl/dreasjon-reeds-name-on-list-for-nfl-helmet-pad-
display-of-police-shooting-victims/531-bfe7dac2-3522-4228-8d20-f9e9c3d8314e (last visited
March 9, 2021).
                                         Page 15 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 16 of 32 PageID #: 16




       70.       The Tweet was published approximately one month after the conclusions of the

ISP’s investigation into the May 6 Encounter were publicly released and a grand jury refused to

indict Mercer.

       71.       The Tweet incorporates a URL link (“bit.ly/2GYTB7H”) that took viewers to the

Website Publication, which, as previously alleged, stated that Reed was a “victim[] of systemic

racism” and of “police misconduct.” This URL link was accessible to all viewers, regardless of

whether the Tweet appeared on a desktop computer or a mobile device. The inclusion of the URL

link constituted a republication of the false and defamatory statements conveyed in the Website

Publication, and those same statements were incorporated into the Tweet.

       72.       As a practical demonstration that the Tweet incorporated by reference the

accusations from the Website Publication, at least one local news outlet reported, on the same day



                                          Page 16 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 17 of 32 PageID #: 17




the NFLE published its Tweet, that the accusations from the Website Publication were

incorporated into the Tweet. The article’s first paragraph reads:

                   The NFL tweeted Wednesday that Dreasjon “Sean” Reed is one of
                   87 victims of systemic racism, victims of police misconduct, and
                   social justice heroes who will be honored with helmet decals worn
                   by players this season.
WishTV.com, NFL Honors Dreasjon ‘Sean’ Reed, 21-year-old Fatally Shot by IMPD, (Dec. 16,

2020), https://www.wishtv.com/sports/indianapolis-colts/nfl-honors-dreasjon-sean-reed-21-year-

old-fatally-shot-by-impd/.

       73.         The Tweet is false because Mercer did not commit “police misconduct” or any

action amounting to “police misconduct,” as previously alleged.

       The Facebook Publication

       74.         On or about December 16, 2020, the NFLE published a post on its Facebook Page

(the “Facebook Publication”). The Facebook Publication is still available online and can be

accessed     at:     https://www.facebook.com/NFL/photos/a.131239636262/10159124435441263/

?type=3 (last visited May 10, 2021). A true and correct copy of the Facebook Publication (with

comments redacted) is attached hereto as Exhibit E. A screenshot of the Facebook Publication is

reprinted below for convenience:




                                            Page 17 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 18 of 32 PageID #: 18




       75.     The Facebook Publication, like the Tweet, was published approximately one month

after the conclusions of ISP’s investigation into the May 6 Encounter were publicly released and

a grand jury refused to indict Mercer.

       76.     The Facebook Publication contains the same text as the Tweet. The Facebook

Publication, like the Tweet, incorporates by reference a URL link (“bit.ly/2GYTB7H”) that took

viewers to the Website Publication, which, as previously alleged, stated that Reed was a “victim[]

of systemic racism” and of “police misconduct.” This URL link was accessible to all viewers,

regardless of whether the Facebook Publication appeared on a desktop computer or a mobile

device. The inclusion of the URL link constituted a republication of the false and defamatory

statements conveyed in the Website Publication, and those same statements were incorporated into

the Facebook Publication and Tweet.

       77.     The Facebook Publication is false because Mercer did not commit “police

misconduct” or any action amounting to “police misconduct,” as previously alleged.


                                          Page 18 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 19 of 32 PageID #: 19




H.     THE NFLE’S PUBLICATIONS WERE OF AND CONCERNING MERCER
       78.      The NFLE’s Publications were about Mercer, who is an ascertainable, natural

person.18

       79.      Mercer’s friends, family, and acquaintances, as well as the general community in

Indianapolis, understood the NFLE’s Publications to convey false accusations specifically about

Mercer. In fact, several of Mercer’s friends asked him about the accusations made in the NFLE’s

Publications.

       80.      It was well-known in the Indianapolis community that Mercer was the Metro Police

officer who used force against Reed after Reed fired gunshots at Mercer during the May 6

Encounter. It was well-known in the Indianapolis community that the interaction between Mercer

and Reed was the central focus of the May 6 Encounter, and that the May 6 Encounter

unfortunately resulted in Reed’s death.

       81.      As a practical demonstration that the Indianapolis community understood the

NFLE’s Publications to be about Mercer, WishTV.com (a.k.a. Channel 8), a prominent

Indianapolis news station, published an article on December 16, 2020 that explicitly linked the

NFLE’s Publications with the Metro Police. The headline of the article reads, “NFL honors

Dreasjon ‘Sean’ Reed, 21-year-old fatally shot by IMPD (the Metro Police).”19

       82.      Additionally, the Indianapolis Star, a leading local newspaper, published an article

explicitly linking Mercer with the May 6 Encounter. See Elizabeth DePompei, Grand Jury: No



       18
           Pursuant to Ind. Code 34-15-1-1, “[i]n an action for libel and slander, it is sufficient to
state generally that the defamatory matter published or spoken was about the plaintiff. If the
defendant denies the allegation, the plaintiff must prove at trial the facts showing that the
defamatory matter was published or spoken about the plaintiff.”
        19
           WishTV.com, NFL Honors Dreasjon ‘Sean’ Reed, 21-year-old fatally shot by IMPD,
(Dec. 16, 2020), https://www.wishtv.com/sports/indianapolis-colts/nfl-honors-dreasjon-sean-
reed-21-year-old-fatally-shot-by-impd/.
                                           Page 19 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 20 of 32 PageID #: 20




Charges for IMPD Officer Who Fatally Shot Dreasjon Reed, IndyStar.com (Nov. 10, 2020),

https://www.indystar.com/story/news/crime/2020/11/10/indianapolis-police-shooting-dreasjon-

reed-grand-jury-verdict/5885006002/.

       83.    Furthermore, a side-by-side image of Reed (on left) and Mercer (on right), reprinted

below for convenience, has circulated online and is accessible via a Google search of “Dreasjon

Reed.” Upon information and belief, was published by the international DailyMail UK in the

following online article: Rachael Bunyan, Grand Jury Declines to Charge Indianapolis Police

Officer Who Shot Man Dead Following High Speed Chase Which Was Streamed Live on

Facebook, DailyMail.Co.UK (Nov. 11, 2020), https://www.dailymail.co.uk/news/article-

8937855/Grand-Jury-declines-charge-Indianapolis-police-officer-shot-man-dead-high-speed-

chase.html:




       84.    Further illustrating the reality that the NFLE’s Publications were understood by the

Indianapolis community to be about Mercer, a simple Google search of Plaintiff’s full name yields


                                         Page 20 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 21 of 32 PageID #: 21




numerous images and articles about Reed. Likewise, a simple Google search of Reed’s full name

yields numerous articles about Mercer and the May 6 Encounter.

I.     THE NFLE’S PUBLICATIONS CONVEYED STATEMENTS OF FACT, WERE
       CAPABLE OF A DEFAMATORY MEANING, AND ARE DEFAMATORY PER SE
       85.     The NFLE’s Publications convey actionable statements of fact that are not mere

opinion. The NFLE’s Publications accuse Mercer of committing certain occupational conduct, and

conduct is, by its very nature, objectively verifiable and can be proven either true or false. Indeed,

whether Mercer committed “police misconduct”—and whether he committed actions amounting

to “police misconduct”—are accusations that can be assessed by a jury: these statements are not

rhetorical hyperbole and can be proven either true or false. In fact, those accusations were proven

to be categorically false by the ISP investigation. Special Prosecutor Khoury herself said the grand

jury did not find sufficient evidence to either “indict” or even “accuse” Mercer of misconduct.

       86.     The IMPD maintains several policy and procedure manuals on the use of force and

other topics. The NFLE’s accusation that Mercer committed “police misconduct” implied the

existence of undisclosed, defamatory facts which amount to a violation of those standards or other

established practices or procedures.

       87.     As well, the NFLE’s Publications about Mercer, having been placed among the

photos and stories of Emmett Till20 and George Floyd, give rise to the inference and implication

that Mercer committed criminal acts during the May 6 Encounter.



       20
           The story of Emmett Till is well-known. In the summer of 1955, Emmett Till, a 14-year-
old Black teenager from Chicago, visited his family in Mississippi. Till was assailed by two men
who alleged that Till was flirting with one of their wives. The two men forced Till to carry a 75-
pound cotton gin fan to the bank of the Tallahatchie River and ordered him to strip naked. The two
men then beat him nearly to death, gouged out one of his eyes, shot him in the head and threw his
body, tied to the cotton gin fan with barbed wire, into the river. See History.com, August 28, 1955:
Emmett Till is Murdered, https://www.history.com/this-day-in-history/the-death-of-emmett-till
(last visited May 12, 2021).
                                           Page 21 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 22 of 32 PageID #: 22




       88.     The NFLE’s Publications convey a false and defamatory gist and sting about

Mercer.

       89.     The NFLE’s Publications are defamatory per se because they convey a defamatory

imputation—that Mercer committed occupational misconduct and criminal conduct—on their

face, without resort to extrinsic evidence. See Dugan v. Mittal Steel USA Inc., 929 N.E.2d 184,

187 (Ind. 2010) (“… statements imputing criminal conduct or occupational misconduct … clearly

qualify for consideration as defamation per se.”). Indeed, as previously alleged, the NFLE accused

Mercer of committing “police misconduct.”

       90.     Furthermore, words falsely written that tend to prejudice or injure a person in his

profession, trade, or business are actionable per se. See Glasscock v. Corliss, 823 N.E.2d 748, 754

(Ind. Ct. App. 2005) (holding communication accusing plaintiff of committing misconduct in his

trade or business was defamatory per se); Stanley v. Kelley, 422 N.E.2d 663, 669 (Ind. Ct. App.

1981) (finding allegation that employee intended to leave employer and recruit other employees

to join competitor could be defamatory per se); Cortez v. Jo-Ann Stores, Inc., 827 N.E.2d 1223

(Ind. Ct. App. 2005) (holding that email accusing girl scout leader of arriving drunk at a troop

outing was defamatory per se).

J.     MERCER SUFFERED DEMONSTRABLE PUBLIC HATRED AND SCORN
       91.     As a practical demonstration that the accusations perpetuated by the NFLE

subjected Mercer to public hatred and scorn, Mercer offers the following examples:

               a. Within several days after the May 6 Encounter, Mercer received a death threat

                   via a phone call from an anonymous Illinois phone number.

               b. Within days after the May 6 Encounter, numerous threats were posted by

                   various individuals on social media websites such as Facebook and Twitter.



                                          Page 22 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 23 of 32 PageID #: 23




            c. Subsequent to the NFLE’s Publications, many similar threats were inspired by

               and referred specifically to the NFLE’s Publications.

            d. Beginning in or around October of 2020, after the NFLE’s Video and Website

               Publication, an image of a “Wanted” poster with Mercer’s photograph began

               spreading on the internet. This image has been scattered across the internet and

               remains online to the date of filing this Complaint. A true and correct copy of

               this image is copied below:




            e. A week after the May 6 Encounter, Mercer was identified and filmed by a

               woman while Mercer was shopping at an Indianapolis Wal-Mart. While Mercer

               was minding his own business, the woman held her children away from Mercer

               as if Mercer were dangerous and as if Mercer would harm her children. This

               incident devastated Mercer and inflicted severe mental anguish.




                                      Page 23 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 24 of 32 PageID #: 24




               f. After months of social media threats, in fear of his own safety, Mercer moved

                   out of his house where he lived alone. Mercer sold his house in or around

                   December of 2020 and moved in with a friend. Mercer continues to live with

                   that friend to the date of filing this Complaint.

       92.     The NFLE’s Publications were a substantial factor in causing public hatred and

scorn to perpetuate against Mercer.

K.     MERCER IS A PRIVATE FIGURE REQUIRED TO PROVE MERE
       NEGLIGENCE AGAINST THE NFL
       93.     Mercer is a private figure, having lived his entire life outside the public eye and

having no notoriety of any kind prior to the May 6 Encounter and the Publications identified herein.

       94.     Despite the reality that Mercer is a police officer, he is not a “public official”

required to prove actual malice against the NFLE, in part because:

               a. Mercer is a rank-and-file police officer;

               b. Mercer is merely an employee of the IMPD;

               c. Mercer was not elected by public vote;

               d. Mercer did not, and does not, carry a leadership role in the IMPD or any other

                   public agency; and

               e. Mercer did not make any public statements about the May 6 Encounter on

                   behalf of the IMPD or any other public agency.

       95.     At no time during the relevant period did Mercer voluntarily inject himself into the

controversy surrounding, or the public discussion about, the May 6 Encounter. At no time did

Mercer involve himself publicly to the point that he either assumed a role of public prominence or

was in a position to influence others or the outcome of the controversy surrounding, or the public

discussion about, the May 6 Encounter.


                                           Page 24 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 25 of 32 PageID #: 25




           96.    Mercer issued no public statements about the May 6 Encounter and made no media

appearances. In fact, Mercer took proactive steps to avoid all interviews and other public speech

about the May 6 Encounter. For example:

                  a. Mercer deleted and removed from the internet all of his personal social media

                     accounts within days of the May 6 Encounter so that he could not be found by

                     reporters and/or other individuals;

                  b. A Cable News Network (“CNN”) reporter reached out to Mercer in June of

                     2020 for his comment on the May 6 Encounter and a related lawsuit. Mercer

                     did not respond to the reporter, and Mercer gave no statement or interview; and

                  c. Local news stations, including the Indiana Star, contacted Mercer’s attorney,

                     John Kautzman, and Mercer’s mother for a comment. Mercer instructed both

                     his attorney and his mother not to make a public statement to any reporters or

                     news stations about the May 6 Encounter.

           97.    Mercer has never enjoyed regular or continuing access to the media.

           98.    Mercer made no public appearances prior to or after the May 6 Encounter or the

NFLE’s Publications.

           99.    As a private figure, Mercer is merely required to plead and prove that the NFLE

published its Publications negligently.

           100.   Even if Mercer is deemed a public figure, subject to establishing the “actual malice”

standard of fault, the NFLE acted with actual malice: it either knew the statements it was

publishing about Mercer were false, or acted with reckless disregard to the statements’ truth or

falsity.




                                             Page 25 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 26 of 32 PageID #: 26




L.     THE NFLE PUBLISHED NEGLIGENTLY, WITH A RECKLESS DISREGARD
       OF THE TRUTH, AND WITH ACTUAL KNOWLEDGE OF FALSITY
       101.    The NFLE published its false and defamatory accusations about Mercer

negligently, with a reckless disregard of the truth, and with actual knowledge of falsity. The NFLE

failed to investigate the May 6 Encounter, entertained serious doubts about the truth of its

Publications, and had actual information via the owner of the NFL’s Indianapolis Colts, Jim Irsay,

that the NFLE’s Publications were “misinformation.”

       102.    The information exculpating Mercer, detailed above, was highly-publicized and

readily available via a Google search or other search engine. The NFLE, however, ignored it.

       103.    Despite quick and easy access to the truth, approximately one month after Mercer

was publicly exculpated, the NFLE published its Tweet and Facebook Publication, doubling down

on the false and defamatory “police misconduct” accusation from the Website Publication.

       104.    The NFLE should have known that Mercer committed no “police misconduct”

because the ISP’s investigation, Ms. Khoury’s public statement, and the grand jury’s refusal to

indict were publicly available for over one month prior to the Tweet and Facebook Publication.

       105.    Various Twitter users commented on the NFLE’s Tweet, highlighting the shocking

failure of the NFLE—the digital media arm of one of the world’s largest sports leagues with

formidable resources—to investigate the May 6 Encounter and publish information exculpating

Mercer. For example, one Twitter user asked:

               Isn’t this the guy (Reed) that drove around shooting his Glock out
               the window? And then Facebook lived (sic) him running from the
               cops and saying “I ain’t getting caught” and then opened fire on
               police? @NFL you guys have how much money but you can’t do a
               simple (sic) research on this guy?21


       21
         This tweet was published by Twitter user “Ben Grey” (@BenGrey16661342) and can
be accessed at: https://twitter.com/BenGrey16661342/status/1340104302078156807 (last visited
March 10, 2021).
                                          Page 26 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 27 of 32 PageID #: 27




A deluge of other commentors posted on the Facebook Publication, highlighting the same

sentiment and submitting the same query: how could the NFLE lack the resources to investigate

its claim that Mercer committed police misconduct?

        106.    The NFLE had ample resources to investigate the May 6 Encounter but failed to

investigate it in any manner whatsoever.

        107.    Not only did the NFLE manifestly fail to investigate its accusations, the NFLE

possessed information, by and through Jim Irsay, the owner of the NFL’s Indianapolis Colts,

conceding that the NFLE’s Tweet and Facebook Publication contained “misinformation” about

Mercer that someone at the NFLE was purportedly “addressing,” as alleged later in this Complaint.

        108.    Irsay published several tweets on December 17, 2020, the day after the NFLE’s

Tweet and Facebook Publication were published. Both of Irsay’s tweets are hereby incorporated

by reference.

        109.    Irsay’s first tweet confirms, despite what is published by the NFLE on the Website,

that Indianapolis Colts player Matthew Adams would not be wearing a helmet decal honoring

Reed:




                                           Page 27 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 28 of 32 PageID #: 28




        110.     At least one news station confirmed the gist of Irsay’s statement on the same day.

Although the NFLE said that Colts’ linebacker Matthew Adams would be honoring Reed by

wearing a helmet decal with his name, Adams (or someone at the NFL’s Colts franchise) decided

Adams would not honor Reed, and Adams simply wore a helmet decal that said “Stop Hate”

instead. WTHR.com Staff, Colts Player Will Not Honor Dreasjon Reed with Helmet Decal, Wore

‘Stop        Hate’    Instead,    (Sep.     12,     2020;     Updated      Dec.     17,     2020),

https://www.wthr.com/article/news/local/dreasjon-reeds-name-on-list-for-nfl-helmet-pad-

display-of-police-shooting-victims/531-bfe7dac2-3522-4228-8d20-f9e9c3d8314e.22

        111.     In another tweet published by Irsay in response to the WTHR article, cited above,

Irsay wrote: “Misinformation which we are addressing; and the only person we are honoring on

Sunday will be our long time Colts family member Greg Hylton, who passed away last week.”




        22
             This    article  was     republished     by   other     news     outlets.      See
https://www.wfaa.com/article/sports/nfl/dreasjon-reeds-name-on-list-for-nfl-helmet-pad-display-
of-police-shooting-victims/531-bfe7dac2-3522-4228-8d20-f9e9c3d8314e (last visited March 9,
2021).
                                           Page 28 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 29 of 32 PageID #: 29




       112.    Despite Irsay’s labeling of the NFLE’s Publications as “misinformation,” the NFLE

took no action to address or remediate its false accusations.

       113.    In addition to the information possessed by Jim Irsay, the NFLE possessed

information contradicting its false accusations through one of the NFL’s head coaches, Frank

Reich. Mr. Reich is the head coach of the Indianapolis Colts, one of the NFL’s member teams.

       114.    Within days after the Say Their Stories Video was published, Chief Taylor

contacted Indianapolis Coach Frank Reich and explained to him that Mercer committed no police

misconduct in connection with the May 6 Encounter.

       115.    Information known to Irsay and Reich—including that the NFLE’s Publications

were “misinformation”—was knowledge imputed to the NFLE through the National Football

League.

       116.    The National Football League exercises ultimate supervisory authority and control

over Irsay, who is an individual holding a direct interest in the Indianapolis Colts.

       117.    For example, pursuant to Section 3.2(B)(3) of the National Football League’s

Constitution and Bylaws, which are hereby incorporated by reference into this Complaint, “[t]he

[member club] and all individuals or entities holding a direct or indirect interest in the [member

club] shall be subject to all of the League policies and requirements on ownership that the members

may from time to time adopt or apply….”23

       118.    The National Football League exercises ultimate supervisory authority and control

over Reich, who, as a head coach, is an agent and employee of one of the National Football




       23
         See also Section 4.3, providing that the NFL has exclusive control over football games
by member clubs, and Section 4.4(E), league has exclusive control over the NFL’s trademarks. A
copy of the NFL’s Constitution and Bylaws can be accessed at: https://www.onlabor.org/wp-
content/uploads/2017/04/co_.pdf (last visited May 19, 2021).
                                           Page 29 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 30 of 32 PageID #: 30




League’s member teams. Reich is an agent of the National Football League, and Reich is subject

to rules established by the National Football League.

                                       CAUSES OF ACTION
                                        Count 1—Defamation
          119.    The preceding paragraphs are hereby incorporated by reference as if fully realleged

herein.

          120.    Each of the NFLE’s Publications are demonstrably false for the reasons previously

alleged herein.

          121.    Each of the NFLE’s Publications is of and concerning Mercer for the reasons

previously alleged herein.

          122.    The NFLE’s Publications impute specific charges of conduct to Mercer, including

that Mercer committed actions amounting to “police misconduct” in connection with the May 6

Encounter.

          123.    Each of the NFLE’s Publications is capable of a defamatory meaning because,

when read and viewed by a reasonable reader in context, the specific charges of conduct tend to,

in no particular order:

                  a. subject Mercer to hatred, ridicule, and contempt;

                  b. diminish Mercer’s standing in the community; and

                  c. denigrate Mercer’s fitness for his occupation as a police officer.

          124.    Each of the NFLE’s Publications is defamatory per se because it is defamatory on

its face without any reference to outside material; each Publication falsely denigrates and injures

Mercer’s reputation in his trade or profession.




                                             Page 30 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 31 of 32 PageID #: 31




       125.    Each of the NFLE’s Publications contained statements of fact that can be proven

either true or false, and the NFLE intended to convey its accusations about Mercer as statements

of fact. The NFLE did not publish its false statements as mere parody or opinion.

       126.    The NFLE published its false accusations negligently and with actual malice, as

previously alleged in this Complaint.

       127.    The NFLE’s Publications were unprivileged.

       128.    Mercer has suffered significant reputational harm and other damages as a result of

the NFLE’s Publications, and Mercer will continue to suffer perpetual reputational harm.

       129.    As a proximate result of the NFLE’s Publications, Mercer suffered severe

emotional distress and personal physical injury.

       130.    Cumulatively, Mercer will suffer millions of dollars of damages and financial

losses throughout the course of his life.

WHEREFORE, Mercer respectfully prays:

       (a) That judgment be entered against the NFLE, jointly and severally, for substantial
           compensatory damages in an amount to be determined at trial;

       (b) That the NFLE be held liable for the reputational harm it has caused Mercer;

       (c) That judgment be entered against the NFLE for punitive damages in an amount to be
           determined at trial;

       (d) That Mercer recover pre- and post-judgment interest;

       (e) That Mercer recover his reasonable attorneys’ fees and expenses from the NFLE;

       (f) For trial by jury on all issues so triable;

       (g) That all costs of this action be taxed to the NFLE; and

       (h) That the Court grant all such other and further relief that the Court deems just and
           proper, including equitable relief.


                                            Page 31 of 32
Case 1:21-cv-01713-JPH-MG Document 1 Filed 06/14/21 Page 32 of 32 PageID #: 32




      Respectfully submitted this 14th day of June, 2021:


 HEMMER DEFRANK WESSELS, PLLC                LAW OFFICES OF GUY A. RELFORD

 /s/ Todd V. McMurtry___________             /s/ Guy A. Relford_____________
 Todd V. McMurtry                            Guy A. Relford
 (pro hac vice motion forthcoming)           (Attorney No. 6450-49)
 Jeffrey A. Standen                          One South Rangeline Road, Suite 110
 (pro hac vice motion forthcoming)           Carmel, Indiana 46032
 J. Will Huber                               Phone: (317) 844-4297
 (pro hac vice motion forthcoming)           Fax: (317) 703-3457
 250 Grandview Drive, Suite 500              guy@relfordlaw.com
 Fort Mitchell, Kentucky 41017
 Phone: (859) 344-1188
 Fax: (859) 578-3869
 tmcmurtry@hemmerlaw.com
 jstanden@hemmerlaw.com                      Trial Attorneys for Plaintiff,
 whuber@hemmerlaw.com                        De’Joure Mercer




                                       Page 32 of 32
